Exhibit 99.7 The following is the updateddraft valuation of the Company's common stock as it was presented to the Special Committee at its January 11, 2016 meeting. Although it was a draft, Chaffe had indicated the numbers were final and the final report would contain the same numbers and results (although the final report would contain more narrative discussing the numbers and the calculations). Based on that, the Special Committee and Board of Directors determined the material information was present with which to make a decision as it relates to the reverse stock split and going dark transaction. 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18
